Exhibit (q) POWER OF ATTORNEY We, the undersigned officers and Trustees of Large-Cap Core Research Portfolio, a New York business trust, do hereby severally constitute and appoint Barbara E. Campbell, Thomas E. Faust Jr. Maureen A. Gemma and Frederick S. Marius, or any of them, to be true, sufficient and lawful attorneys, or attorney for each of us, to sign for each of us, in the name of each of us in the capacities indicated below, any Registration Statement and any and all amendments (including post-effective amendments) to such Registration Statement filed by Eaton Vance Mutual Funds Trust with the Securities and Exchange Commission in respect of shares of beneficial interest and other documents and papers relating thereto. IN WITNESS WHEREOF we have hereunto set our hands on the dates set opposite our respective signatures. Signature Title Date /s/ Duncan W. Richardson President and Principal August 10, 2009 Duncan W. Richardson Executive Officer /s/ Barbara E. Campbell Treasurer and Principal Financial August 10, 2009 Barbara E. Campbell and Accounting Officer /s/ Benjamin C. Esty Trustee August 10, 2009 Benjamin C. Esty /s/ Thomas E. Faust Jr. Trustee August 10, 2009 Thomas E. Faust Jr. /s/ Allen R. Freedman Trustee August 10, 2009 Allen R. Freedman /s/ William H. Park Trustee August 10, 2009 William H. Park /s/ Ronald A. Pearlman Trustee August 10, 2009 Ronald A. Pearlman /s/ Helen Frame Peters Trustee August 10, 2009 Helen Frame Peters /s/ Heidi L. Steiger Trustee August 10, 2009 Heidi L. Steiger /s/ Lynn A. Stout Trustee August 10, 2009 Lynn A. Stout /s/ Ralph F. Verni Trustee August 10, 2009 Ralph F. Verni
